                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS



ROBERT FIZTGERALD ROBERTS, SR.,

                                 Plaintiff,

              v.                                      CASE NO. 18-3286-SAC

LARRY ROBERT LONG, et al.,

                                 Defendants.

                             MEMORANDUM AND ORDER

        This matter is a civil rights action filed under 42 U.S.C. § 1983

by a pretrial detainee held at the Saline County Jail. Plaintiff’s

claims allege police misconduct in his arrest and during the

investigation that led to allegedly fabricated charges against him;

he also alleges that the defendant assistant district attorney has

been made aware of the alleged misconduct. After screening the

complaint, the Court directed plaintiff to show cause why this matter

should not be stayed pending the resolution of his state criminal

proceedings.
        Plaintiff filed a response, a supplement, and an amended response

(Docs. 8-10), and on July 29, 2019, he submitted a letter to the Court

(Doc. 11). The Court has considered this material, has consulted

on-line state court records maintained by the Kansas state courts1

and, for the reasons that follow, remains convinced that a stay is

appropriate in this matter.

                                   Discussion

        Under Younger v. Harris, 401 U.S. 37, 45 (1971), a federal court
generally must abstain from hearing a case when three elements are

1   See www.kansas.gov/countyCourts/search/records.
met: (1) there is an ongoing state judicial proceeding; (2) important

state interests are involved; and (3) the state proceedings provide

an adequate forum to litigate the federal constitutional issues. See

Buck v. Myers, 244 F.App’x 193, 197 (10th Cir. 2007)(unpublished)

(citing Winnebago Tribe of Neb. v. Stovall, 341 F.3d 1202, 1204 (10th

Cir. 2003)).

     When these elements are met, “Younger abstention is

non-discretionary and, absent extraordinary circumstances, a

district court is required to abstain.” Crown Point I, LLC v.

Intermountain Rural Elec. Ass’n, 319 F.3d 1211, 1215 (10th Cir.

2003)(citing Seneca-Cayuga Tribe v. Okla., 874 F.2cd 709, 711 (10th

Cir. 1989)).

     In this case, there are ongoing state court criminal proceedings,

and significant state interests are involved, as the State of Kansas

has an important interest in the enforcement of its criminal laws.

In re Troff, 488 F.3d 1237, 1240 (10th Cir. 2007)(“[S]tate control over

criminal justice [is] a lynchpin in the unique balance of interests”

described as “Our Federalism.”)(citing Younger, 401 U.S. at 44). The
third condition also is met here, as the Kansas state courts provide

plaintiff with a forum to present his claims. See Capps v. Sullivan,

13 F.3d 350, 354 n. 2 (10th Cir. 1993)(“[F]ederal courts should abstain

from the exercise of … jurisdiction if the issues raised … may be

resolved either by trial on the merits in the state court or by other

[available] state procedures.”)(quotation omitted); see also Robb v.

Connolly, 111 U.S. 624, 637 (1984)(“state courts have obligation ‘to

guard, enforce, and protect every right granted or secured by the
constitution of the United States….’”).
     Here, plaintiff seeks monetary damages, relief which he cannot

obtain in the state criminal proceedings. However, the Tenth Circuit

has held that “the Younger doctrine extends to federal claims for

monetary relief when a judgment for the plaintiff would have

preclusive effects on a pending state-court proceeding.” D.L. v.

Unified School District No. 497, 392 F.3d 1223, 1228 (10th Cir. 2004).

The Tenth Circuit explained in D.L. that where the federal claim seeks

only damages, “[t]he rationale for Younger abstention can be satisfied

... by just staying proceedings on the federal damages claim until

the state proceeding is final.” D.L., id. Accordingly, the Court will

enter a stay in this matter.

     IT IS, THEREFORE, BY THE COURT ORDERED this matter is stayed

pending the criminal actions pending against the plaintiff.

     IT IS FURTHER ORDERED plaintiff shall provide the Court with a

status report at the conclusion of the criminal cases against him or

by December 15, 2019, whichever is earlier.

     IT IS SO ORDERED.

     DATED:   This 28th day of August, 2019, at Topeka, Kansas.


                               S/ Sam A. Crow
                               SAM A. CROW
                               U.S. Senior District Judge
